 1325 NLRB No. 1601Although the unit set forth in the complaint reads somewhat dif-ferently, we conclude, in the absence of any explanation to the con-
trary, that this was inadvertent. Accordingly, the unit is set forth here
as set forth in the Board's Certification.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Nordol, Division of the L.T.A Group, Inc. andPhiladelphia-South Jersey District Council,
UNITE, AFL±-CIO. Case 4±CA±26992±1June 8, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSLIEBMANANDBRAMEPursuant to a charge filed on March 31, 1998, theGeneral Counsel of the National Labor Relations
Board issued a Complaint and Notice of Hearing on
April 3, 1998, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
following the Union's certification in Case 4±RC±
19207. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer, with affirmative defenses, admit-
ting in part and denying in part the allegations in the
complaint.On April 22, 1998, the Acting General Counsel fileda Motion for Summary Judgment and Memorandum in
Support. On April 24, 1998, the Board issued an order
transferring the proceeding to the Board and a Notice
to Show Cause why the motion should not be granted.
The Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal torecognize and bargain, but attacks the validity of the
certification on the basis of its objections to conduct
alleged to have affected the results of the election in
the representation proceeding. The Respondent asserts
as affirmative defenses that the Board's improper cer-
tification of the Union affected the results of the elec-
tion in that a number of voters were denied the oppor-
tunity to vote, destroyed the laboratory conditions nec-
essary to conduct a free and fair election, gave the ap-
pearance of bias and unfairly prejudiced the Employer,
and that the Union and/or union supporters violated the
no electioneering zone or engaged voters in prolonged
discussions while they waited to vote or were going to
vote.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Delawarecorporation with a facility in Bellmawr, New Jersey
(herein called the Distribution Center), has been en-
gaged in the business of warehousing and trucking.During calendar year 1997, the Respondent, in con-ducting its business operations, purchased and received
goods valued in excess of $50,000 directly from points
outside the State of New Jersey.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6)
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held October 3, 1997, theUnion was certified on February 11, 1998, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All regular full-time and part-time warehouse em-ployees employed by the Employer at its 31 Hell-
er Road, Bellmawr, New Jersey facility. Ex-
cluded: All other employees, truck drivers, cleri-
cal employees, guards, watchmen and supervisors
as defined in the Act.1The Union continues to be the exclusive representative
under Section 9(a) of the Act.B. Refusal to BargainOn or about March 5, 1998, the Union, by letter, re-quested that the Respondent recognize and bargain,
and, on or about March 23, 1998, the Respondent, by
letter, has refused. We find that this refusal constitutes
an unlawful refusal to bargain in violation of Section
8(a)(5) and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy refusing on and after March 23, 1998, to recog-nize and bargain with the Union as the exclusive col-
lective-bargaining representative of employees in the
appropriate unit, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Nordol, Division of the L.T.A. Group,
Inc., Bellmawr, New Jersey, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Philadelphia-South Jer-sey District Council, UNITE, AFL±CIO, as the exclu-
sive bargaining representative of the employees in the
bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All regular full-time and part-time warehouse em-ployees employed by Respondent by the Em-
ployer at its 31 Heller Road, Bellmawr, New Jer-
sey facility. Excluded: All other employees, truck
drivers, clerical employees, guards, watchmen and
supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Bellmawr, New Jersey, copies of theattached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 4, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 23, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.June 8, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Philadelphia-South Jersey District Council, UNITE, AFL±CIO, as
the exclusive representative of the employees in the
bargaining unit. 3NORDOLWEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All regular full-time and part-time warehouse em-ployees employed by us at our 31 Heller Road,
Bellmawr, New Jersey facility. Excluded: All
other employees, truck drivers, clerical employees,
guards, watchmen and supervisors as defined in
the Act.NORDOL, DIVISIONOFTHE
L.T.A.GROUP, INC.